IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD WALKER,                               : No. 32 EM 2022
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondent               :

                                     ORDER



PER CURIAM

      AND NOW, this 8th day of September, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.